DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 14, 15, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021. Claims 14, 15, 18 and 20 are withdrawn because the elected species does not encompass the claimed features of claims 14, 15, 18 and 20.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 147.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4603886, Pallini et al.
	In regards to claim 9, in Figure 2 and paragraphs detailing the figure, Pallini et al disclose a pipe system comprising: a tubular body (10) having an axis, a bore that is axial and a retainer groove formed in the bore of the tubular body; and a retainer (14) configured to be mounted in the retainer groove, and an entirety of the retainer is configured to be both axially movable and radially movable relative to the retainer groove during formation of a pipe assembly with a pipe in the bore.
	In regards to claim 10, in Figure 2 and paragraphs detailing the figure, Pallini et al disclose the retainer is configured to automatically engage the pipe without manual intervention with the retainer when the pipe is inserted into the bore of the tubular body.
	In regards to claim 11, in Figure 2 and paragraphs detailing the figure, Pallini et al disclose the pipe assembly is configured to be reversible such that actuation of the retainer releases the pipe from the tubular body.
	In regards to claim 12, in Figure 2 and paragraphs detailing the figure, Pallini et al disclose the pipe assembly is configured to be repeatably reversible such that the tubular body, retainer and pipe can repeatably form and un-form the pipe assembly.

	In regards to claim 16, in Figure 2 and paragraphs detailing the figure, Pallini et al disclose in response to tension being applied to the pipe assembly, the retainer is configured to engage in the retainer groove at a shallowest radial depth thereof.
	In regards to claim 17, in Figure 2 and paragraphs detailing the figure, Pallini et al disclose the retainer is configured to: radially expand when the pipe is inserted into the tubular body; and move axially into a shallower portion of the retainer groove when the pipe assembly is put in tension.
In regards to claim 19, in Figure 2 and paragraphs detailing the figure, Pallini et al disclose the retainer consists of only one retainer, and the only one retainer is the only retainer that is configured to retain the pipe to the tubular body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679